Name: Regulation (EEC) No 1926/75 of the Council of 22 July 1975 on the conclusion of the Agreement in the form of Exchanges of Letters amending the Agreement of 5 June 1970 between the European Economic Community and Spain on certain cheeses
 Type: Regulation
 Subject Matter: tariff policy;  information and information processing;  prices;  Europe;  processed agricultural produce
 Date Published: nan

 29 . 7. 75 Official Journal of the European Communities No L 198/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 1926/75 OF THE COUNCIL of 22 July 1975 on the conclusion of the Agreement in the form of exchanges of letters amending the Agreement of 5 June 1970 between the European Economic Community and Spain on certain cheeses acceptable to the Community and that this Agree ­ ment should be concluded, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof ; Having regard to the Council Decision of 25 May 1970 authorizing the Commission in specific situa ­ tions to enter into negotiation or consultation with third countries which are Contracting Parties to the GATT ; Having regard to the recommendation from the Commission ; Whereas at the request of Spain the Commission initi ­ tated consultations with that country with a view to re-examining the prices of certain cheeses covered by the Agreement of 5 June 1970 between the Euro ­ pean Economic Community and Spain, as last amended by the Agreement in the form of exchanges of letters of 10 July 1974 (2); Whereas the Commission Delegation and the Spanish Delegation have reached an Agreement which is HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of exchanges of letters amending the Agreement of 5 June 1970 between the European Economic Community and Spain on certain cheeses is hereby concluded on behalf of the Community. The text of the Agreement is annexed to this Regula ­ tion . Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the exchanges of letters referred to in Article 1 and to confer on him the powers required in order to bind the Community. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1975 . For the Council The President G. MARCORA (') OJ No L 245, 11 . 11 . 1970 , p . 22 . ( 2 ) OJ No L 346, 24 . 12 . 1974, p . 7 .